Citation Nr: 1726857	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  07-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to service-connected lumbosacral strain with degenerative disc disease.

3. Entitlement to service connection for an upper respiratory disorder, claimed as a sinus or throat disorder.

4. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to November 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board regarding his claim of service connection for a right hip disability at a January 2012 hearing conducted via videoconference.  A transcript of this hearing is of record.  He has not requested an additional hearing regarding the issues since certified to the Board.

This case was previously before the Board in July 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The issues of service connection for an upper respiratory disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Sleep apnea was not manifest in active service and is not otherwise etiologically related to such service.

2. Avascular necrosis of the right hip was not manifest in active service and is not otherwise etiologically related to such service and is not caused or aggravated by service-connected lumbosacral strain with degenerative disc disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for avascular necrosis of the right hip have not been met.  38 C.F.R. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required as to the issues considered herein.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  With respect to any records VA has determined to be unavailable and further attempts futile, the Veteran has been so notified and provided an opportunity to submit any records in his possession.  VA's duty to assist the Veteran in locating records has been satisfied.  The Veteran has been afforded a VA examination when warranted.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Finally, there has been substantial compliance with the Board's prior remand instructions, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist as to these issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends his current avascular necrosis of the right hip ("right hip disability) and sleep apnea are related to his active military service.  Alternately, he asserts that his service-connected low back disability caused or aggravated his current right hip disability.

Regarding direct service connection, while the evidence reveals that the Veteran currently suffers from a right hip disability as well as sleep apnea, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Records indicate the Veteran initially sought treatment for low back pain in July 1978.  In September 1978, he was diagnosed with muscle pain.  In December 1978, he denied history of any back injury or significant strain and physical examination revealed minimal low back pain on the left.  In August 1979, complaints of low back pain after lifting a tool box were diagnosed as a pulled muscle.  In January 1980, complaints that low back pain had returned after he fell three feet and struck his back on a gun were diagnosed as strained muscles.  Re-examination a few days later noted that pain was located in muscles across the bilateral costovertebral angles.  In June 1980, he was diagnosed with a possible strained back after he fell over a bed and onto his back.  Despite these multiple documented complaints of low back pain, service treatment records are void of any complaints of, or treatment for, any right hip symptoms or disability during service.  Likewise, there are no complaints of, or treatment for, sleep apnea or any related symptomatology.  As such, the Board finds that no chronic right hip disability or sleep apnea was manifest during the Veteran's active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Alternately, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Turning to the post-service record, the Veteran complained of right hip pain in November 1992 following a hip/spine contusion which occurred one month prior.  X-rays of the bilateral hips, including both iliosacral joints, showed no indication of fresh osseous injury.  There are no other records related to treatment of the right hip until the Veteran initially sought VA treatment for reported "hip problems" in March 2005.  He stated that he had recently injured himself at work while lifting a box and MRI and x-ray examinations revealed that he may need a total right hip replacement.  

By April 15, 2005, radiographs of the right hip revealed avascular necrosis with collapse of the right hip.  A total right hip replacement was scheduled, however, private impatient treatment records show that the Veteran was admitted on April 18, 2005 for open reduction and internal fixation of a left proximal tibia fracture and for a total right hip arthroplasty due to avascular necrosis.

Regarding sleep apnea, in December 2006 the Veteran first reported having been observed to have "apneic periods" while sleeping.  An August 2007 sleep study diagnosed mild obstructive sleep apnea with mild snoring, mild periodic limb movements of sleep, and obesity.  Weight loss was determined to be the primary therapy in the Veteran's case. 

The Board notes that, at the earliest, the Veteran complained of right hip pain in 1992, and symptoms associated with sleep apnea in 2006, approximately 12 and 26 years, respectively, following separation from active service.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran has not submitted any competent medical evidence or opinion linking his sleep apnea to active service.  To the extent the Veteran has submitted lay statements that he exhibited loud snoring and severe episodes of sleep apnea during service, which then went undiagnosed, the Board notes that even at the August 2007 sleep study, performed 27 years following service separation, the Veteran was found to have only mild sleep apnea with mild snoring.  At no time during his initial evaluations in 2007, or until years later when he filed his claim for benefits, did the Veteran suggest he had been suffering from such symptoms since service.  Even then, the severity of the asserted in-service symptoms are inconsistent with those witnessed at and documented by the August 2007 sleep study.  Due to such inconsistencies between the Veteran's assertions submitted on behalf of his claim for compensation with the contemporaneous medical evidence of record, the Board finds these lay statements lack credibility and are afforded no probative weight with respect to the onset of his sleep apnea.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Regarding the right hip disability, there are multiple conflicting medical opinions of record.  In July 2005, the Veteran's private chiropractor, K.P. submitted an opinion indicating that the Veteran's residual back pain and recent right hip replacement were connected to his reported back injury during service 25 years prior.  In January 2006, the Veteran's private orthopedic physician, Dr. H., opined that the Veteran's back aggravated his hip which led to a total right hip arthroplasty in April 2005.  However, neither of these opinions are supported by a rationale and are therefore inadequate for the purposes of determining service connection and afforded no probative value.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty.)

In March 2006, a VA joints examiner stated that avascular necrosis can be caused by trauma-related conditions (i.e., usually dislocation or fracture of the hip that interferes with blood circulation to the hip bone resulting in trauma-related avascular necrosis), and non-trauma related conditions (i.e., medications such as steroid injections or high active antiretroviral treatment, excessive narcotic use, and blood coagulation disorders, all of which may result in a change in blood flow to the hip joint resulting in avascular necrosis) which the Veteran denied.  The examiner stated that about 20 percent of dislocated hip joints develop avascular necrosis.  He noted that the Veteran is service-connected for a low back condition, however, he opined that findings on examination of equal leg length and absence of a limp with ambulation made it less likely that his low back condition would exert a major impact on the biomechanical balance of the right hip joint.  Instead, he opined that right hip pain noted after a work-related injury in November 2004 was the more likely cause of avascular necrosis of the right hip.  Thus, he opined that it is less likely than not that he Veteran's avascular necrosis of the right hip is related to his service-connected low back condition. 

A subsequent April 2007 opinion received from the Veteran's private chiropractor, K.P., clarified that while it is not likely that avascular necrosis of the right hip resulted from the initial back injury during service 25 years prior, it is at least as likely as not that his right hip condition developed after years of contending with the chronic lumbar strain, degenerative disc disease, and neuralgia.  He stated that the most common cause of avascular necrosis is interruption of blood supply to the femoral head from trauma which can take several months to several years to develop, and which is very likely what occurred when the Veteran fell from a tank during service.  He reasoned that the Veteran's gait would have changed after the in-service injury which would add additional stress to his femoral joints and increased the wear on his hip joints resulting in avascular necrosis.  Regarding the November 2004 work-related lifting injury, he stated that such injury could just as easily be adjudged as the "straw that broke the camel's back" as it was the actual catalyst.  Thus, he opined that avascular necrosis could not have been caused by lifting a box as stated by the March 2006 VA examiner, and in his opinion, avascular necrosis was caused by trauma or injury that occurred many years ago.

Significantly, however, both the VA and private medical opinions of record were provided without review of the entire history of the disability on appeal, to specifically include the recently translated German treatment records that are suggestive of a low back and/or right hip injury in the late 1980s and/or early 1990s, after the Veteran separated from active service.  Furthermore, while K.P. based his opinion on the assumption that the Veteran's gait would have changed after the in-service injury, he does not address multiple post-service treatment records wherein the Veteran's gait was specifically found to be normal.  For these reasons, the Board finds that these medical opinions are also inadequate and are afforded no probative value.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded another VA examination in December 2012.  Following a review of the entire claims file, an interview, and physical examination of the Veteran, the VA examiner opined that the Veteran's right hip disability is not related to his in-service back injury.  In this regard, the examiner noted the Veteran was found to have hip necrosis more than 20 years after military service and, if the hip necrosis was caused by his fall in service, it would have appeared within five years of the event.  With respect to whether the Veteran's low back disability caused the avascular necrosis of the right hip, the VA examiner again opined in the negative, noting that avascular necrosis is due to loss of blood supply to the femoral head secondary to alcoholism, steroids, autoimmune disease, and marrow occupying disease.  In a May 2015 addendum opinion, the examiner also opined that the Veteran's lumbar spine disability did not aggravate his right hip avascular necrosis, again noting that degenerative disc disease in the lumbar spine does not affect the blood supply to the hips.  Because these opinions are based on a thorough review of the claims file, reflect an accurate account of the evidence of record, and provide a thorough rationale for the etiological opinions of record, the Board affords the VA examiner's opinions significant probative weight.

The Board acknowledges the Veteran's lay statements regarding the nature and etiology of his sleep apnea and right hip disability.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain, snoring; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  The Board assigns a little probative value to these lay assertions of the etiology of his disabilities.

Accordingly, based on the evidence discussed above, the Board concludes that the preponderance of the evidence is against the claims of service connection for sleep apnea and a right hip disability.  The benefit of the doubt rule does not apply, and the appeals must be denied.  See 38 U.S.C.A. § 5107 (West 2014).



ORDER

Service connection for sleep apnea is denied.

Service connection for avascular necrosis of the right hip is denied.


REMAND

The Veteran initially claimed service connection for PTSD as well as a sinus or throat condition as directly related to his active service.  Even though the Veteran claimed service connection for these specific disabilities, given the diagnoses and medical evidence of record, the Board has expanded its consideration of these issues as reflected above.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

With respect to an acquired psychiatric disorder, the Board notes the Veteran has not been provided a VA examination to address the etiology of his diagnosed psychiatric disorders.  The Veteran's personnel file notes multiple disciplinary actions and the Veteran's statements regarding the circumstances of these actions together with VA treatment records noting a diagnosis of intermittent explosive disorder, the Board concludes a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, records associated with the Veteran's claim for Social Security Administration (SSA) disability benefits suggest the Veteran may suffer from depression related to chronic pain.  As such, the issue of secondary service connection has been raised by the record.

Regarding an upper respiratory disorder, the Veteran was provided a VA examination in October 2013, at which he reported constant sinus congestion, diminished smell, headaches, sneezing, constant sore throat, and difficulty swallowing.  The examiner noted a diagnosis of chronic sinusitis since the 1980s and pharyngitis, diagnosed in 1978, with current diagnoses of sinusitis and rhinitis.  In providing a negative opinion, the examiner noted that the Veteran primarily had recurrent pharyngitis with chest symptoms (not necessarily sinus), which are not consistent with his reports today.  However, this opinion does not fully address the Veteran's asserted symptomatology involving the throat and sinuses, for which the Veteran is competent to report.  Further, it is unclear from the examination report whether the Veteran's recurrent pharyngitis fully resolved in service or has manifested at any time during the appeal period.  As such, another examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of an acquired psychiatric disorder other than PTSD.  A complete copy of the claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file, and evaluation of the Veteran, the examiner is to address the following:

a. Please list all clinically diagnosed acquired psychiatric disorders other than PTSD.

b. For each disorder listed above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the disorder had its onset during the Veteran's period of active service or is otherwise etiologically related to such service.  In offering this opinion, the examiner must specifically address the documented in-service disciplinary actions and discuss whether such actions indicate a manifestation of a psychiatric disorder.

c. If (b) is answered in the negative, provide an opinion as to whether any currently diagnosed acquired psychiatric disorder is proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected disabilities, to include chronic pain associated with these disabilities.  In offering this opinion, the examiner is instructed that the phrases "related to" or "caused by or result of" are insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

2. Schedule the Veteran for a VA examination to address the nature and etiology of any upper respiratory disorder.  A complete copy of the claims file must be provided to the examiner for review.  Any clinically indicated testing and/or consultations must be accomplished.  Following a review of the claims file, and evaluation of the Veteran, the examiner is to address the following:

a. Please list all current diagnosed upper respiratory disorders, specifically noting whether the Veteran has been diagnosed with pharyngitis during the appeal period.

b. For each disorder listed above, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the disorder had its onset during the Veteran's period of active service or is otherwise etiologically related to such service.  In offering this opinion, the examiner must specifically address the Veteran's lay statements regarding symptomatology both during and since active service.

A complete rationale must be provided for all opinions expressed.

3. Review the VA examination reports and ensure compliance with the instructions above.  If the report(s) is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


